       Case 1:19-cv-11018-AT-KNF Document 73 Filed 09/24/20 Page 1 of 2


                                                                     Steven F. Molo
                                                                     MoloLamken LLP
                                                                     430 Park Avenue
                                                                     New York, NY 10022
                                                                     T: 212.607.8170
                                                                     F: 212.607.8161
                                                                     smolo@mololamken.com
                                                                     www.mololamken.com


September 24, 2020

BY CM/ECF AND EMAIL

Hon. Analisa Torres
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:    Contrarian Capital Management, LLC v. Bolivarian Republic of Venezuela,
              No. 19 Civ. 11018 (S.D.N.Y.) (rel. Nos. 19 Civ. 3123 & 18 Civ. 11940):
              Motion for Summary Judgment and Opposition to Motion To Stay

Dear Judge Torres:

       We represent the Plaintiffs. We respectfully write to inform the Court of statements
made by the United States during a recent hearing in Crystallex International Corp. v. Bolivarian
Republic of Venezuela, No. 17 Misc. 151 (D. Del.), which are relevant to Plaintiffs’ motion for
summary judgment and the Republic’s cross-motion to stay this case. See Ex. A (transcript).

        The court in Crystallex is currently considering whether and how to authorize the sale of
U.S. assets held by the Republic’s state-owned oil company in satisfaction of another creditor’s
judgment against the Republic. See Crystallex, Dkt. 174, at 1-2. In that case, the Republic cited
interpretive guidance by OFAC known as “FAQs” to argue that the court there should not take
even “preliminary steps” towards a sale “unless and until Crystallex has obtained [a] OFAC
license.” Crystallex, Dkt. 188, at 2. At a September 17, 2020 hearing, the court asked an
attorney for the United States whether it is “the government’s view that a license is required
before the Court would establish sales procedures or only when we would start to follow those
sales procedures.” Ex. A at 104. In response, the United States drew a distinction between what
steps the Court may take and what steps private parties may make:

       Well, your Honor, I think OFAC has tried to draw a distinction in FAQs 808 and
       809 between, you know, whether there is – whether it is imposing limitation on
       what Your Honor can do and what Crystallex can do. So the United States hasn’t
       taken the position that Your Honor is blocked from moving forward. You
       know, the Court can do whatever it wants. However, OFAC – the Executive
       Orders and the OFAC regulations and the FAQs cited in Director Gacki's letter
       make clear that Crystallex might well be in violation of OFAC regulations if it
       takes these proposed steps.
        Case 1:19-cv-11018-AT-KNF Document 73 Filed 09/24/20 Page 2 of 2




Hon. Analisa Torres                                                         September 24, 2020

Ex. A at 105 (emphasis added). The attorney for the government also noted that the views
expressed in Crystallex were “the considered views of the United States” and not merely the
“views of DOJ line attorneys.” Id. at 42.

        The United States’ position in Crystallex disproves one of the arguments that the
Republic has used in this case to request a stay and oppose summary judgment. Similar to its
position in Crystallex, the Republic has invoked OFAC’s interpretive guidance to argue that a
specific license is required before this Court may enter judgment. Dkt. 69 at 19-20 & n.37.
However, the United States has clarified that it considers its regulations to “impos[e]
limitation[s] on what” private parties like Crystallex or Plaintiffs “can do” – not what this Court
can do. Ex. A. at 105. In other words, while OFAC regulations may limit Plaintiffs’ ability to
act on any judgment they may receive, those regulations do not bar this Court from entering a
judgment in the first place. Together with Plaintiffs’ other arguments, the United States’ position
shows that OFAC regulations do not bar this Court from entering judgment against the Republic.



                                                     Respectfully submitted,

                                                     /s/ Steven F. Molo

                                                     Steven F. Molo



Encl.




                                               -2-
